     Case 1:01-cr-05137-NONE Document 577 Filed 11/16/20 Page 1 of 2

1      ROGER T. NUTTALL #42500
            NUTTALL & COLEMAN
2               2333 MERCED STREET
                  FRESNO, CA 93721
3               PHONE (559) 233-2900
                  FAX (559) 485-3852
4

5    Attorneys for Defendant, DARWIN BUSH
6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                          No. 01-CR-05137-NONE
11                      Plaintiff,                          STIPULATION TO CONTINUE STATUS
                                                                 CONFERENCE AND ORDER
12         v.
13   DARWIN BUSH,
14                      Defendant.
15

16   TO THE HONORABLE COURT:
17         Plaintiff,         United         States   of     America,       by   and   through   its
18   counsel     of    record,         and    Defendant,      by     and    through    Defendant’s

19   counsel of record, hereby stipulate as follows:

20         1. By      previous         order,    this       matter    was    set   for   a   Status

21             Conference on November 18, 2020.

22         2. By this stipulation, Defendant now moves to continue the

23             Status Conference until December 16, 2020 to allow the
               defense additional time to assess the case and review
24
               discovery.
25
     \\\
26
     \\\
27
     \\\
28


                                                        1
      Case 1:01-cr-05137-NONE Document 577 Filed 11/16/20 Page 2 of 2

1         IT IS SO STIPULATED.

2         Dated:    November 16, 2020.         Respectfully submitted,
3                                              NUTTALL & COLEMAN
4

5                                              By /s/ ROGER T. NUTTALL
                                                    ROGER T. NUTTALL
6                                                   Attorneys for Defendant,
                                                    DARWIN BUSH
7

8         Dated:    November 16, 2020.         McGregor W. Scott
                                               United States Attorney
9
10
                                               By /s/ KATHERINE SCHUH
11                                                  KATHERINE SCHUH
                                                    Assistant U.S. Attorney
12

13                                      ORDER
14        Good cause appearing therefor,

15        IT IS HEREBY ORDERED that the Status Conference currently

16   scheduled on November 18, 2020, at 2:00 p.m., is continued to

17   December 16, 2020, at 2:00 p.m.

18   IT IS SO ORDERED.
19
       Dated:   November 16, 2020                /s/
20                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                           2
